Gary, J. In this case the court is not asked to overrule the doctrine of the Supreme Court in Funkhouser v. Wagner, 62 Ill. 59, that the burden is on the bailee of an animal received in good and returned in bad condition, to show how the change happened, but it is asked to review the evidence and reverse the finding of the Circuit Court upon the facts. The most favorable view for the appellant of the facts is that he don’t know how it happened; but if his conjecture on the matter is correct, he, in that particular, was not in fault. Judgment affirmed.